ACCEPTED
                                                                                                            03-14-00616-CR
                                                                                                                    6687694
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                       8/27/2015 3:59:29 PM
                                                                                                          JEFFREY D. KYLE
                                                                                                                     CLERK

W. RANDY HARRELL                                                                           2106 Bird Creek Drive
ERIC STOEBNER                                                                               Temple, Texas 76502
MIKE RUSSELL                                                                                 Phone 254-771-1855
JUSTIN SMITH                                                                          FILED IN Fax 254-771-2082
BRITTANY DARBY                                                                3rd   COURT  OF APPEALS
                                                                                         www.templelawoffice.com
TAD ALLEN                                                                        AUSTIN, TEXAS
                                                                              8/27/2015 3:59:29 PM
                                            August 27, 2015
                                                                                JEFFREY D. KYLE
                                                                                      Clerk
     Jeffrey D. Kyle                                                                   VIA EFILING
     Clerk, 3rd District Court of Appeals
     PO Box 12547
     Austin, Texas 78711

            Re: Rule 48.4 Letter for Alexis Marie Ireland v. State; Cause Nos. 03-14-00615-CR and
                03-14-00616-CR

   Dear Mr. Kyle:

             I sent Ms. Ireland copies of the Court’s opinions and judgments by certified mail, return
   receipt requested. Enclosed is a copy of the green card for purposes of Rule 48.4.

            Please let me know if you have any questions.

                                                 Best,

                                                 /s/ Justin Bradford Smith
                                                 Justin Bradford Smith

   Enclosure
   Cc: Bob Odom (via email: DistrictAttorney@co.bell.tx.us)